PER CURIAM.
Womens Services filed this action on March 30, 1981, challenging the constitutionality of certain sections of the Nebraska criminal code regulating abortion. Neb. Rev.Stat. §§ 28-326(6), 329, 330 and 331 (1981). The district court1 originally dismissed the case on abstention grounds on March 26, 1981. This court reversed and remanded for trial. Womens Services P.C. v. Douglas, 653 F.2d 355 (8th Cir.1981).
On July 30, 1981, the district court ruled that the above-cited sections were facially unconstitutional. The court awarded plaintiffs attorney fees totalling $29,936.10. Defendants appeal the judgment of the district court finding the statutes unconstitutional and also appeal the award of attorney fees.
*466Upon a careful review of the record and briefs of the parties in this case we conclude that the judgment of the district court is based on findings of fact which are not clearly erroneous and that no error of law appears. Further, we find no abuse of discretion in the award of attorney fees. Accordingly, we affirm on the basis of Judge Urbom’s memoranda and order. See 8th Cir. R. 14.

. The Honorable Warren K. Urbom, Chief Judge, United States District Court for the District of Nebraska.